DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments concerning the amended claims filed 8/2/2022 have been fully considered and are persuasive.  The rejections have been withdrawn. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art is not found to disclose or render obvious the particular method for tracking objects or associated computer readable storage medium and system of the independent claims, in particular requiring: determining a track-measurement group that includes a set of group measurements from the set of detected measurements and a set of group tracks associated with the set of group measurements, wherein the set of group tracks includes: a first track associated with a first previous factor, the first previous factor including a first set of previous track state hypotheses, the first set of previous track state hypotheses associated with a first set of existing tracks that includes the first track; and a second track associated with a second previous factor, the second previous factor including a second set of previous track state hypotheses, the second set of previous track state hypotheses associated with a second set of existing tracks that includes the second track; creating a merged factor, including a merged set of track state hypotheses associated with a merged set of existing tracks including the first set of existing tracks and the second set of existing tracks, by calculating a cross-product of the first set of previous track state hypotheses and the second set of previous track state hypotheses; in accordance with a determination that the merged factor satisfies a splitting condition, determining a first new factor and a second new factor, wherein: the first new factor is associated with a first subset of the set of group measurements and a first subset of the merged set of existing tracks; the second new factor is associated with a second subset of the set of group measurements and a second subset of the merged set of existing tracks; the first subset of the set of group measurements and the second subset of the set of group measurements are mutually exclusive; and the first subset of the merged set of existing tracks and the second subset of the -8-Application No.: 16/942703Filing Date:July 29, 2020merged set of existing tracks are mutually exclusive; calculating a first set of new track state hypotheses for the first new factor based on the first subset of the set of group measurements; and calculating a second set of new track state hypotheses for the second new factor based on the second subset of the set of group measurements, when considered in the context of independent claims 1, 9, and 17 in their entireties. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew M Barker whose telephone number is (571)272-3103. The examiner can normally be reached M, W, Th, 8:00 AM-6:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-273-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW M BARKER/Primary Examiner, Art Unit 3646